Citation Nr: 0028929	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, in excess of 50 percent, 
for service connected post-traumatic stress disorder (PTSD), 
on and since August 23, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased rating for PTSD, evaluated as 30 percent disabling 
under Diagnostic Code 9411.  The same rating decision 
reclassified the veteran's disability, which previously had 
been coded as "anxiety neurosis" rated under Diagnostic 
Code 9400.

In February 1997, after the veteran perfected his appeal, the 
RO increased the disability evaluation for his service 
connected PTSD to 50 percent, effective August 23, 1996, the 
date of the most recent VA compensation examination at that 
time.  When the case came before the Board in March 1998, the 
Board rephrased the claim on appeal to encompass two issues: 
entitlement to an increased rating, greater than 30 percent, 
prior to August 1996; and entitlement to an increased rating 
greater than 50 percent, on and since August 23, 1996.  The 
Board issued a final decision as to the issue of the 
appropriate rating for the period prior to August 23, 1996.  
However, the remaining issue was remanded for further 
development.  The requested development was accomplished and 
the case is now again before the Board.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

Additionally, it is noted that in September 2000, after the 
veteran's appeal was certified by the RO and again 
transferred to the Board for appellate review, the veteran 
submitted additional evidence to the Board.  The additional 
evidence consists of a handwritten letter from the veteran's 
spouse.  The provisions of 38 C.F.R. § 20.1304(c), stipulate 
that, in such circumstances, "any pertinent evidence 
submitted by the appellant ... must be referred to the [RO] for 
review and preparation of a Supplemental Statement of the 
Case."  In this case, the Board finds that the additional 
evidence did not contain any pertinent evidence not 
previously considered by the RO.  Accordingly, the Board 
finds that, the additional evidence is duplicative of other 
evidence of record and/or is not probative.  Thus, the Board 
perceives no necessity to have such evidence considered by 
the RO pursuant to 38 C.F.R. § 20.1304.  Therefore, appellate 
adjudication of all the evidence of record, including the 
additional submission, may now proceed.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

2.  The veteran's PTSD is manifested by reduced reliability 
and productivity due to intrusive thoughts, irritability and 
anger, difficulty sleeping, frequent nightmares; depression; 
disturbances in motivation and mood; avoidance of people; and 
difficulty in establishing and maintaining effective work and 
social relationships.  These symptoms result in considerable 
impairment in his abilities to obtain or retain employment as 
well as to establish and/or maintain effective or favorable 
relationships with people.

3.  There is no evidence of record that the appellant's PTSD 
is manifest by: obsessional rituals which interfere with 
routine activities; intermittent illogical or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene.  
The veteran's PTSD symptoms have not been shown to severely 
affect his ability to obtain or retain employment or to cause 
severe inability to establish and maintain effective or 
favorable relationships with people.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an increased disability rating, greater 
than 50 percent, for PTSD, from and since August 23, 1996, 
have not been met.  38 U.S.C.A. §1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records show that he took 
part in the India-Burma Campaign and the Northern Burma 
Campaign.  He received the Combat infantry Badge, and his 
decorations and citations include a Bronze Battle Star, the 
American Campaign Medal, the Asiatic Campaign Medal, and a 
Presidential Citation.  His service medical records show that 
in march 1945, he was treated for irritability, inability to 
concentrate, and insomnia.  He was diagnosed with 
psychoneurosis, anxiety, severe.  This diagnosis was adopted 
by a Medical Board in April 1945, at which time it was 
recommended that he be discharged from active service.

In a rating decision of May 1945, service connection was 
established for "psychoneurosis, anxiety, manifested by 
nervousness, headaches, etc." as incurred in combat.  The 
veteran was assigned a 50 percent disability evaluation.  
Based on results of VA examinations, the veteran's service-
connected disability rating was reduced to 30 percent, 
effective October 1946; and reduced again to 10 percent, 
effective December 1947.  

In April 1987, following VA examination, the veteran's 
disability rating was increased to 30 percent.  On August 23, 
1996, the veteran was afforded a VA examination, which served 
as the basis for assignment of an increased rating of 50 
percent effective on and from that date.  

The report of VA examination conducted in August 1996, 
indicated that the veteran was currently 78 years old, highly 
anxious and nervous, unable to sit at one place, and 
exhibiting pressured speech and agitation as a symptom of 
anxiety.  He was also depressed with labile affect.  There 
was no evidence of hallucination or psychosis.  His cognition 
was described as fairly intact for his age.  The diagnostic 
impression was PTSD, chronic, delayed, moderate to severe, 
with high degree of anxiety.  The veteran was considered 
competent to handle his own affairs.  He was assigned a 
current Global Assessment of Functioning ("GAF") score of 
60.

Following the Board's remand, the veteran was afforded 
another VA psychiatric examination in August 1999.  He 
reported that he continued to have nightmares of his 
experiences in combat which had become more severe and more 
frequent.  He remained hypervigilant and also had increased 
startle response.  He periodically experienced flashbacks.  
He complained of poor concentration abilities.  He had severe 
psychomotor agitation and outbursts.  His relationships had 
been affected by his irritability.  He avoided all events 
that reminded him of the military.  He and his wife sleep in 
separate room due to his nightmares and his isolationism.  He 
had been married for 53 years with five children, two sons 
and three daughters.  He stated he did not "fool with his 
sons because all they want to do is argue."   He had avoided 
psychiatric services in the last two years because he felt 
they did not help him.  

The VA examiner noted that the veteran's claims file had been 
thoroughly evaluated prior to the examination.  The examining 
physician also noted that the veteran's physical medical 
situation was worsening.  He suffered from phlebitis, 
hypertension and peptic ulcer disease.  


On mental status examination, the examiner noted that the 
veteran presented as "disheveled" but looked somewhat 
younger than his stated age.  He appeared angry and bitter, 
and constantly fidgeted and tapped his feet.  He had extreme 
difficulty making any eye contact.  His affect and mood were 
angry.  He became very agitated and angry when discussing his 
past psychiatric care.  Speech was within normal limits.  
Thought content was without auditory and visual 
hallucinations, suicidal and homicidal ideation.  There were 
no flight of ideas, ideas of reference or delusions present.  
General information, memory and concentration abilities were 
fair. Insight was limited as was his judgment.  However, he 
was considered to be competent.  The diagnostic impression on 
Axis I was PTSD.  The current GAF score assigned was 55.

The VA examiner further opined that the veteran suffered 
"significantly from post-traumatic stress disorder.  I do 
believe some of the limits of his own personality have kept 
him from any beneficial treatment.  GAF of 55 means that 
there are moderate symptoms and moderate difficulties in 
functioning in social, occupational situations to include 
having few friends, conflict with peers and/or co-workers.  
He has been able to maintain employment and a long term 
marriage which indicates a somewhat higher functioning 
individual. . . ."

Analysis

The veteran's claim for an increased rating for PTSD is well- 
grounded within the meaning of 38 U.S.C.A. § 5107(a), meaning 
that it is not inherently implausible.  Evidentiary 
development requested by the Board in 1998 has been completed 
to the fullest extent possible.  As such, VA has fulfilled 
its obligation to assist the veteran and his claim must now 
be adjudicated.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised.  Under the old criteria pertaining to PTSD, in 
effect prior to November 7, 1996, a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when symptoms result in severe social and 
industrial impairment. A 100 percent rating is assigned where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. § 
4.130.  Under the new criteria, a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
only merited in those situations in which the veteran's 
mental disability rises to a state of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.132, Diagnostic Code 9411 (2000).

Because the rating criteria was amended during the pendency 
of the veteran's appeal, the veteran's current claim requires 
more complex analysis.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by- 
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In the present case, the Board determines that neither the 
new nor the old criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating higher 
than 50 percent from the time period from August 23, 1996 
under either criteria.  The medical evidence simply does not 
establish that the veteran manifests any of the symptoms that 
would warrant the assignment of a 70 or 100 percent 
evaluation under either the new or the old criteria.

Under the rating criteria in effect prior to November 1996, 
there must be evidence that the veteran's psychoneurotic 
symptoms so reduces his reliability, flexibility and 
efficiency levels as to result in severe impairment in his 
ability to obtain or retain employment.  Although the veteran 
is currently unemployed, he is also over 80 years of age.  
Despite an angry mood and affect, he exhibited normal speech 
and thought content at his recent VA examination in August 
1999.  Furthermore, the examiner at that time specifically 
noted that although the veteran's PTSD caused "moderate 
difficulties" in functioning in occupational situations as 
well as social ones, still the veteran had been able to 
maintain long-term employment and marriage.  Thus, the Board 
finds that the objective evidence of record does not support 
a finding of severe impairment of his ability to establish 
and maintain effective or favorable relationships with 
people; or that his PTSD symptoms are of such severity to be 
a severe impairment in his ability to obtain or retain 
employment.

Likewise, under the rating criteria currently in effect for 
PTSD, the Board finds that there is no objective evidence of 
such symptoms as suicidal ideation, obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; and spatial 
disorientation.  The veteran did exhibit a few of the 
symptoms listed for the higher (70 percent) rating; such as 
difficulty in adapting to stressful circumstances, and 
neglect of personal appearance (noted to be "disheveled" at 
recent VA examination); however, the veteran has not been 
shown to be unable to establish and maintain effective 
relationships.  He continues to maintain a relationship with 
his long-term spouse, as well as several of his children.  In 
reaching this determination, the Board has also considered 
the lay statements of the veteran's spouse as to the 
difficulties she has in living with veteran on a daily basis.  
Nonetheless, the Board concludes that the veteran's symptoms 
presently are clearly more analogous to the criteria listed 
for a 50 percent rating than those identified for a higher, 
70 percent, rating.  

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 50 
percent are not met under either the new or the old criteria 
for the time period from August 23, 1996.  Specifically, the 
medical evidence demonstrates that the veteran's service-
connected PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity, and by 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
considerable industrial impairment.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  The schedule provides for higher 
evaluations for PTSD under both the new and the old criteria.  
However, as discussed above, the medical evidence simply does 
not reflect that the required manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his service-connected 
psychiatric disorder.  In fact, he has chosen not to undergo 
any psychiatric treatment since at least 1997.  Furthermore, 
neither the opinion of the recent medical examiner, nor any 
other evidence in the claims file, establishes that the 
veteran was found unemployable or incompetent or that he was 
discharged from employment solely due to his service-
connected PTSD.  Hence, the evidence of record cannot show 
that the service-connected PTSD, alone, interfered markedly 
with his employment so as to make application of the 
schedular criteria impractical from August 23, 1996.  As a 
whole, the evidence does not show that the impairment 
resulting solely from his PTSD, alone, warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected PTSD is adequately compensated by the 
50 percent evaluation assigned under both the new and the old 
criteria since August 23, 1996.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (2000) is not 
warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for PTSD is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


